Citation Nr: 0114636	
Decision Date: 05/24/01    Archive Date: 05/30/01

DOCKET NO.  95-28 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-operative partial tear of the left anterior cruciate 
ligament (ACL) with instability, on appeal from the initial 
grant of service connection.  

2.  Entitlement to an evaluation in excess of 10 percent for 
post-operative partial tear of the left ACL with mild 
traumatic arthritis, on appeal from the initial grant of 
service connection.  

3.  Entitlement to an evaluation in excess of 10 percent 
traumatic arthritis, right knee, status post meniscal repair, 
on appeal from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1987 to 
June 1995.  

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating decision of 
the Columbia South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which granted service connection 
and assigned a noncompensable evaluation for left ACL 
reconstruction and denied the veteran's claim for entitlement 
to service connection for a right knee disability.  The 
veteran disagreed with those determinations.  In a July 1996 
rating decision, the RO continued the denial of service 
connection for a right knee disability and increased the 
rating for the service-connected left knee disorder to 
10 percent, effective from June 3, 1995.  

In May 1996, the veteran testified at a personal hearing at 
the RO.  A transcript of that hearing is associated with the 
record.  

The Board initially reviewed the case in February 1998, 
determined that the veteran's claim for an increased 
evaluation for the left knee disability was still in 
appellate status and remanded the case for further 
development.  In a June 1998 rating decision, the RO 
determined that the veteran was entitled to separate 
evaluations for his left knee instability and arthritis under 
the provisions of VAOPGCPREC 23-97 (July 24, 1997).  Thus, 
the left knee disability was assigned separate 10 percent 
evaluations, each effective from June 3, 1995.  By that same 
rating decision, the RO granted service connection and 
assigned a 10 percent rating for traumatic arthritis of the 
right knee, status-post meniscal repair, effective from 
June 3, 1995.  

The case was returned to the Board in March 1999 at which 
time it was determined that the evidence was not fully 
developed for appellate review and it was remanded a second 
time.  The RO accepted a February 1999 Informal Hearing 
Presentation from the veteran's accredited representative as 
a notice of disagreement with regard to the rating assigned 
the right knee disability.  The RO issued a statement of the 
case in August 1999 and the veteran perfected his appeal with 
regard to that issue by submitting a substantive appeal in 
September 1999.  Thus, that issue is also before the Board at 
this time.  

The Board remanded the claim again March 2000, because of the 
RO's failure to comply with the March 1999 remand.  

This case has been advanced on the docket because of 
administrative error that resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2000).


FINDINGS OF FACT

1.  Since June 1995, left knee disability has not been 
productive of more than slight instability.  

2.  From June 1995 to August 1996, right knee disability has 
not been productive of subluxation or instability .  

3.  Since August 1996, right knee disability has been 
productive of slight (and no more) instability.  

4.  Since June 1995, arthritis of the left and right knees 
has been productive of pain and limitation of flexion of no 
more than 120 degrees.  



CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for postoperative partial tear of the left ACL with 
instability, have not been met at any time since June 1995.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.71a. Diagnostic Code 5257 (2000).  

2.  The criteria for a compensable evaluation for instability 
of the right knee have not been met from June 1995 to 
August 1996.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a. Diagnostic Code 5257 
(2000).  

3.  Since August 1996, the criteria for a 10 percent 
evaluation, and no more, for instability of the right knee 
has been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.71a. Diagnostic Code 5257 
(2000).

4.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the left knee has not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 
4.71a. Diagnostic Code 5003-5010 (2000).

5.  The criteria for an evaluation in excess of 10 percent 
for arthritis of the right knee has not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 
4.7, 4.10, 4.71a. Diagnostic Code 5003-5010 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Theses claims arise from the veteran's 10 percent evaluation 
for post-operative partial tear of the left ACL with 
instability, 10 percent evaluation for post operative tear of 
the left ACL with mild traumatic arthritis, and 10 percent 
evaluation for traumatic arthritis of the right knee, status 
post meniscal tear.  The veteran underwent VA general medical 
examination in July 1995; and VA orthopedic examinations in 
July 1995, May 1998 and June 1999 for the aforementioned 
disabilities.  He also has been treated by VA on an 
outpatient treatment basis from November 1995 to 
February 1999, and those treatment records are associated 
with the claims folder.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(b) and (d)).  

VA has no outstanding duties of notice or assistance in 
obtaining evidence to preclude reaching a decision in this 
appeal.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

The veteran underwent a VA general medical examination in 
July 1995.  The veteran complained of, amongst other things, 
degenerative joint disease (DJD) of the right knee and status 
post reconstructive surgery of the left ACL.  Musculoskeletal 
examination revealed a well healed surgical scar about the 
left knee consistent with prior surgery.  He had crepitus of 
both knees.  Neurological examination was normal.  The 
pertinent diagnoses were DJD of the right knee and status-
post ACL reconstruction of the left knee with chronic 
bilateral knee pain.  

The veteran also underwent a VA orthopedic examination in 
July 1995.  He was seen complaining of an injury to his right 
knee with intermittent pain and swelling of the right knee 
especially with heavy activity.  He also had a left knee 
injury wherein an ACL tear was diagnosed and he underwent ACL 
reconstruction in November 1993.  He stated he had a lot if 
instability prior to the reconstruction and denied 
instability since that time.  He did complain of intermittent 
sharp pain which came on with different physical activity.  
Physical examination revealed no effusion or deformity, 
bilaterally.  He had mild quadriceps atrophy on the left 
side.  He had well-healed surgical incisions including an 
anteromedial and posterolateral arthrotomy incisions.  
Arthroscopy portals were well-healed, bilaterally.  Range of 
motion was accomplished from 0 degrees extension to 
135 degrees of flexion, bilaterally.  There was no medial or 
lateral instability.  There was no evidence of ACL or 
posterior cruciate ligament) (PCL) deficiency, bilaterally.  
There was no evidence of recurrent meniscal tear.  He had 
moderate crepitus to passive range of motion on the right 
side only.  That was primarily in the patellofemoral joint.  
He also had proximal tibial osteophytes noted medially on the 
right knee.  There was no evidence of patellar tendinitis or 
popliteal cyst, bilaterally.  X-ray examination of both knees 
showed moderate degenerative change in the right knee, 
involving all three compartments.  There were large spurs off 
the posterior patellar.  The left knee x-rays showed 
postoperative changes of the cruciate ligament repair with 
mild degenerative changes.  The diagnostic impression was 
probably early post-traumatic DJD of the right knee and 
history of a left ACL reconstruction with intermittent 
discomfort, but no evidence of instability.  

By rating decision of July 1995, service connection for post-
operative status, shaving of partial tear, left ACL, left 
knee, with mild traumatic arthritis was granted.  A 
noncompensable evaluation was assigned, effective June 1995.  
Service connection for post-operative status, right knee 
injury with traumatic degenerative changes was denied.  

VA outpatient treatment records from November 1995 to 
May 1996 were obtained, reviewed, and associated with the 
claims folder.  In November 1995, the veteran was seen 
complaining of his left knee collapsing while walking on his 
backyard.  He related that he fell to the ground and that at 
the time of the examination, he had pain in the lateral knee 
which increased on walking and knee extension.  There was no 
locking.  Examination revealed range of motion of 0 degrees 
to 130 degrees, with positive 1+ effusion.  An x-ray of the 
left knee showed a screw present in the lateral condyle of 
the femur and also in the medial plateau of the tibia.  There 
was no other abnormality.  The diagnosis was status post ACL 
reconstruction.  An orthopedic consultation was arranged.  

The VA outpatient treatment records showed that the veteran 
failed to report for scheduled January 1996 and May 1996 
orthopedic consultations.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in May 1996.  He stated that he had left 
knee stiffness and after the stiffness was gone, his knee 
became very loose, unstable, and painful.  He testified that 
he fell one week prior to the hearing after the left knee 
gave way.  He also related that he did not have any warning 
prior to his knee giving way.  He also stated that he 
sometimes had swelling in the left knee, and he was unable to 
play basketball or run as a result of his left knee injury.  
He stated that he was scheduled for a March 1996 VA 
orthopedic consultation that was canceled and that he had not 
heard anything from VA since that time.  He related that he 
did not do a lot of standing at his job.  He also stated that 
he had popping sound in his left knee and he occasionally 
wore a brace on that knee.  As for his right knee, he 
admitted that he had knee problems prior to service, none 
initially in service, and after his second year in service, 
he had discomfort in the right knee and was told that he had 
deterioration in the right knee.  He indicated that since he 
had problems with the left knee, he tended to favor the right 
knee more often, causing additional problems with the right 
knee.  

By rating decision of July 1996, the RO granted a 10 percent 
evaluation, effective June 1995, for residuals of a left knee 
injury with mild arthritis.  Service connection for residuals 
of a right knee injury with degenerative changes was denied.  

The Board remanded the claim in February 1998, indicating 
that the RO had not considered the applicability of the 
VAOPGCPREC 23-97, indicating that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic codes 5003 and 5257.  Additionally, the 
Board indicated that VA examiners failed to provide a 
definitive opinion of whether the veteran's right knee 
disability had undergone any permanent aggravation due to 
military service and also whether secondary service 
connection was warranted for the right knee as a result of 
whether the right knee disability had been permanently 
aggravated by the service-connected left knee disability.  

The veteran was seen by VA on an outpatient treatment basis 
in August 1996.  He was seen complaining of chronic bilateral 
knee pain with occasional swelling, and the right knee 
popping out of the joint.  He indicated that he had not had 
any recent injury to the knees.  Examination revealed no 
effusion, some crepitus of the right knee with flexion and 
extension, and slight laxity of the right knee.  The 
diagnoses were chronic bilateral knee pain and DJD of both 
knees.  He was scheduled for physical rehabilitation, 
provided medication and instructed to obtain a brace for the 
right knee.  

The veteran underwent VA examination in May 1998.  He 
complained of intermittent aching in his right knee that 
worsened with prolonged standing.  He stated that right knee 
aching had increased in frequency from one to two times per 
week to daily.  He also complained that his right knee pain 
resulted in him occasionally falling after his knee had 
giving away, secondary to pain.  He related that he was 
employed in security and was able to perform his duties.  He 
indicated that his duties primarily involved sitting and 
walking around a building.  He related that he tried Motrin 
in the past and it had helped some, but he no longer took the 
medication.  Physical examination of the right knee 
demonstrated range of motion from 0 degrees to 120 degrees on 
the right.  He demonstrated positive patella femoral 
crepitance and significant medial greater than lateral 
patella facet pain.  He was tender over the medial and 
lateral joint line.  There was no effusion present.  He 
demonstrated negative McMurray's and negative Lachman's 
tests.  He was stable to valgus and varus stress.  The 
examiner indicated that the veteran's history and physical 
findings were consistent with tibiofemoral arthrosis 
secondary to his index meniscal tear and subsequent 
meniscectomy.  As to his left knee, he related pain and 
secondary giving way.  He related that his feeling of 
instability progressed since 1995.  He related that he did 
not feel comfortable ascending or descending stairs secondary 
to his feeling of instability.  He stated that his giving way 
of the left knee occurred without any prodromal pain.  He 
also noted intermittent locking of the left knee that 
required manual reduction in straightening it out.  Physical 
examination of the left knee revealed a positive Lachman's 
examination with approximately 10 mm. of anterior excursion.  
He also exhibited left lateral joint line tenderness.  There 
was no patella femoral crepitance elicited.  He was stable to 
varus valgus stress.  Range of motion of the left knee was 
accomplished from 0 degrees to 120 degrees.  The assessment 
was incompetent ACL of the left knee and degenerative tear of 
the left lateral meniscus.  The examiner stated that with 
regard to the veteran's instability of the left knee, this 
was secondary to his ACL laxity.  Progression was expected to 
recur unless his ACL was further stabilized.  

By rating decision of June 1998, service connection for 
arthritis due to trauma, right knee, status post meniscal 
tear, was granted, with a 10 percent evaluation assigned, 
effective June 1995.  The veteran's left knee injury with 
mild arthritis , evaluated as 10 percent disabling, was 
confirmed and continued and service connection for residuals 
of a left knee injury with instability was granted, with a 
10 percent evaluation assigned, effective June 1995.  

In March 1999, the Board remanded the instant case for 
further development to include evaluation under Deluca v. 
Brown, 8 Vet. App. 202 (1994) and to consider staged ratings 
pursuant to Fenderson v. West, 12 Vet. App. 119 (1999).  

In February 1999, the veteran reported to the VA outpatient 
treatment clinic complaining of his left knee locking.  He 
related that he twisted the knee while doing yard work.  He 
complained of pain over the medial side of the left knee.  
The veteran was not seen by an examiner as he indicated that 
he was unable to wait and he left.  

The veteran underwent a VA orthopedic examination in 
June 1999.  He complained of pain in his knees, the left more 
than the right.  He stated that he had pain, weakness, 
stiffness, swelling, an episodes of giving way and locking.  
He stated that he felt fatigued.  He related occasional 
flare-ups.  He stated that the flare-ups were coincidental 
with increased activity at work.  He related 20 episodes per 
month.  The episodes lasted a few hours to an entire day.  He 
related that the precipitating factors were being on his feet 
all day to increased activity.  He also related that he had 
stiffness if he rested for long periods of time.  He stated 
that ice acutely or heat in a whirlpool helped in terms of 
pain and stiffness.  He stated that he had a DonJoy type 
brace for his left knee and a Neoprene sleeve for the right 
knee.  He denied a history of gout or other seronegative 
arthropathies.  He worked as a warehouse manager and spent a 
lot of time on his feet.  Physical examination revealed range 
of motion of the right knee was accomplished from 0 degrees 
to 130 degrees.  He was stable to varus valgus stress.  He 
had a negative anterior and posterior drawer sign.  He also 
had a negative Lachman's sign.  He had significant crepitus, 
especially over the patella femoral joint.  He had positive 
patella grind.  He had significant medial joint line 
tenderness.  He had 2+ effusion.  He had 5/5 motor strength 
of quadriceps, hamstrings, tibialis anterior, triceps, EHL 
and FHL.  Sensation was intact.  There was some guarding.  In 
terms of his left knee, range of motion was 0 degrees to 125 
degrees.  He was stable to varus valgus stress.  He had a 
well healed scar over the anterior aspect of the left knee. 
He had a negative anterior and posterior drawer sign.  He 
also had a negative Lachman's sign.  He had some guarding 
with range of motion.  He had 3+ effusion.  He had pain with 
range of motion.  He had positive patella grind and 
significant crepitus.  He had 5/5 motor strength of 
quadriceps, hamstrings, tibialis anterior, triceps, EHL and 
FHL.  He had significant medial and lateral joint line 
tenderness.  He had positive McMurray's sign, bilaterally.  
He had some quadriceps atrophy, more on the left than on the 
right.  He did guard and have decreased strength, bilaterally 
with repetitive movements.  He had an antalgic gait.  He had 
audible crepitus when getting up from the chair.  The left 
knee x-ray demonstrated an ACL repair.  There was very mild 
medial joint space narrowing demonstrated.  There were 
moderate sized osteophytes noted in the medial and lateral 
joint compartments.  Mild varus deformity was demonstrated.  
There was no patellar tilt or subluxation.  The right knee x-
ray demonstrated mild medial joint space narrowing.  There 
were prominent osteophytes in all three joint compartments.  
There was no evidence of chondromalacia.  There was mild 
varus deformity.  No subluxation of the patella was seen.  
There was no tilt.  The diagnostic impressions were DJD of 
both knees, status post ACL repair on the left and partial 
meniscectomy on the right.  

In March 2000, the Board remanded the claim again for further 
development.  

The RO contacted the veteran in May 2000 and informed him of 
the March 2000 remand.  The RO requested that the veteran 
furnish the names, addresses, and approximate dates of 
treatment from all VA and non VA health care providers since 
April 1999.  

The veteran was also informed in August 2000 that a 
disability evaluation examination was being requested for him 
in connection with his pending claim.  He was informed that 
his failure to report for any scheduled examination could 
have a detrimental effect on the outcome of his claim.  The 
claim would be decided on the evidence of record.  The 
veteran was scheduled an examination on August 28, 2000, and 
failed to report.  An October 2000 supplemental statement of 
the case (SSOC) was issued and the veteran was notified in 
the SSOC that his rating was confirmed and continued based 
upon his failure to report for the August 2000 examination.  
He was given the opportunity to make any comment he wanted 
concerning additional information in the enclosed SSOC.  He 
was given 60 days to respond and no response was forthcoming 
from the veteran.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991). 

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.  

The decision of the Court in Fenderson v. West, 12 Vet. App. 
119 (1999) distinguished between a veteran's dissatisfaction 
with the initial rating assigned following the grant of 
service connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  The Court also made 
clear that its holding in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), (which indicates that when an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain 
or weakness is demonstrated, and pain or weakness on use is 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).  

Section 3.655 of VA regulations provides that when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim without good cause, the 
claim shall be rated based on the evidence of record.  When 
the examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant or 
death of an immediate family member.  38 C.F.R. § 3.655(a), 
(b) (2000).  

In this case, the veteran did not report for his most 
recently scheduled orthopedic examination in August 2000.  
Since he failed to report, was previously notified of what 
would occur if he did not report and did not have good cause, 
and did not indicate the reason for not reporting, thus not 
providing good cause, 38 C.F.R. § 3.655 applies.  Because 
these issues are not claims for increase, but considered 
original claims, the claims are to be rated on the evidence 
of record.  In Fenderson v. West, the Court speaks of VA's 
confusion with the appellant's dissatisfaction with the 
initial ratings assigned to conditions following the grant of 
service connection and with claims for increased ratings.  A 
claim for an increased rating is a new claim.  As a matter of 
law, issues of initial ratings following the grant of service 
connection are original claims that were placed in appellate 
status by Notices of Disagreement (NODs) expressing 
disagreement with initial rating awards and were never 
ultimately resolved until the Board decision on appeal.  
Therefore, in this case, the issues before the Board are 
original claims, not increased ratings, and thus, the claims 
shall be rated on the evidence of record.  


Left Knee

The veteran's left knee currently is evaluated as 10 percent 
disabling under the provisions of Diagnostic Code (DC) 5257 
of 38 C.F.R. § 4.71a and 10 percent disabling under the 
provisions of DC 5010 of 38 C.F.R. § 4.71a.  The RO has 
determined that both of these ratings are effective since 
June 1995, and there is no evidence that they have been 
warranted to any other evaluation except a 10 percent rating 
since that time.  The veteran warrants two separate 
evaluations for his left knee pursuant to VAOPGCPREC 23-97, 
wherein the General Counsel has held that a veteran who has 
arthritis and instability in his knee may receive separate 
ratings under Codes 5003 and 5257.  Since the veteran has 
been rated for traumatic arthritis under DC 5010, and the DC 
indicates that traumatic arthritis, substantiated by x-ray 
evidence should be rated under DC 5003, degenerative 
arthritis, the veteran has been appropriately evaluated and 
warrants two separate ratings for DC 5257 and DC 5010-5003.  

Under DC 5257, a 10 percent evaluation contemplates slight 
subluxation or lateral instability.  A 20 percent evaluation 
contemplates moderate subluxation or lateral instability.  To 
warrant a 30 percent evaluation, severe subluxation or 
lateral instability must be shown.  

The limited medical evidence of record indicates that the 
symptoms associated with the veteran's post operative status, 
shaving, partial tear, left ACL with instability warrant no 
more than the currently assigned 10 percent evaluation under 
Diagnostic Code 5257.  There has been no medical evidence of 
subluxation and although the veteran has made complaints of 
giving way in the left knee, the medical evidence has not 
shown where physical examination has shown more than mild 
instability, which warrants no more than a 10 percent 
evaluation.  Specifically, the VA examiner indicated during 
the May 1998 examination that there was 10mm of anterior 
excursion in his left knee.  The examiner attributed the 
veteran's instability to his ACL tear which he stated would 
recur if the ACL is not further stabilized.  Additionally, 
the veteran's most recent VA examination, performed in 
June 1999, shows the veteran wears a DonJoy brace on his left 
knee.  Since the veteran has not reported for further 
examination as requested by the Board remand, evaluation of 
his instability, which is no more than slight per the 
evidence of record at any time since June 1995, does not 
warrant an evaluation greater than 10 percent.  

As for the veteran's left knee arthritis, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
Here, Diagnostic Codes 5260 and 5261 for limitation of 
flexion and extension of the leg.  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
10 percent evaluation is assignable each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  See also 
38 C.F.R. § 4.71a, Diagnostic Code 5010 (prescribing that 
arthritis due to trauma, substantiated by x-ray findings, 
should be evaluated as degenerative arthritis).  Limitation 
of motion must objectively be confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

As regards evaluation on the basis of limitation of motion, 
the Board notes that the veteran has consistently exhibited 
full motion on extension and flexion has been limited to 120 
degrees in May 1998.  When compared with standard range of 
knee motion (0 to 140 degrees, see 38 C.F.R. § 4.71, Plate 
II), any limitation of motion, even considering his 
complaints of pain, is not more than slight.  More 
importantly, such findings do not meet the minimum criteria 
for a compensable evaluation under either Diagnostic Code 
5260 (requiring flexion limited to 45 degrees or less) or 
Code 5261 (requiring extension limited to 10 degrees or 
more).  Consistent, however, with the premise that painful 
motion warrants at least the minimum compensable evaluation 
for the joint (see 38 C.F.R. § 4.59), a 10 percent evaluation 
is assignable under the provisions of Diagnostic Code 5003.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) at all 
times during this rating period.


Right Knee

The veteran's right knee currently is evaluated as 10 percent 
disabling, effective June 1995.  Per rating decision of 
June 1998, service connection for arthritis due to trauma, 
right knee, status post meniscal repair was granted, under 
the provisions of Diagnostic Code (DC) 5257-5010 of 38 C.F.R. 
§ 4.71a.  

As previously stated, pursuant to VAOPGCPREC 23-97, the 
General Counsel has held that a veteran who has arthritis and 
instability in his knee may receive separate ratings under 
Codes 5003 and 5257.  

Under DC 5257, a 10 percent evaluation contemplates slight 
subluxation or lateral instability.  A 20 percent evaluation 
contemplates moderate subluxation or lateral instability.  To 
warrant a 30 percent evaluation, severe subluxation or 
lateral instability must be shown.  

The medical evidence establishes that the symptoms associated 
with the veteran's residuals of a right knee injury warrant a 
10 percent evaluation from August 1996. He had slight laxity 
of the right knee and in June 1999, although the medical 
evidence showed stable varus and valgus stress, there was 
some guarding.  He also wears a Neoprene sleeve.  These 
findings are consistent with the current 10 percent 
evaluation for slight instability and the criteria for a 
20 percent evaluation under Diagnostic Code 5257, moderate 
subluxation or lateral instability, simply is not shown at 
any time during this rating period.  

It is also important to note that the veteran has been 
diagnosed with right knee arthritis.  Such a finding was 
confirmed on x-ray taken in conjunction with the July 1995 
examination.  The examiner indicated at that time that the 
arthritis probably dated back to an injury prior to service.  
However, service medical records did not show evidence of 
arthritis until 1989, two years after he entered service.  At 
that time, he suffered an inservice injury and as of the 
rating decision of June 1998, aggravation was conceded.  
Therefore, it is also appropriate to rate the veteran under 
Diagnostic Code 5003.  VAOPGCPREC 23-97.   

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Here, Diagnostic Codes 5260 and 5261 for 
limitation of flexion and extension of the leg.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a 10 percent evaluation is assignable each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  See also 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (prescribing that arthritis due to trauma, 
substantiated by x-ray findings, should be evaluated as 
degenerative arthritis).  Limitation of motion must 
objectively be confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

As regards evaluation on the basis of limitation of motion, 
the Board notes that the veteran has consistently exhibited 
full motion on extension and flexion has been limited to 120 
degrees in May 1998.  When the right knee arthritis is 
compared with standard range of knee motion, this limitation 
of motion, even considering his complaints of pain, also is 
not more than slight.  Again, these findings do not meet the 
minimum criteria for a compensable evaluation under either 
Diagnostic Code 5260) or Code 5261.  The veteran therefore, 
meets only the minimum compensable evaluation for the joint 
(see 38 C.F.R. § 4.59), for painful motion assignable under 
the provisions of Diagnostic Code 5003.  See Lichtenfels v. 
Derwinski.  Therefore, a 10 percent evaluation, and no more, 
is warranted for arthritis since June 1995.  

Here, the veteran is entitled to separate ratings for 
arthritis and instability for both his left and right knees.  
The General Counsel of VA has held that a veteran who has 
arthritis and instability in his knee may receive separate 
ratings under Codes 5003 and 5257.  VAOPGCPREC 23-97.  
Moreover, the VA General Counsel has since held, that 
separate ratings are only warranted in such cases when 
the veteran has limitation of motion in his knee to at least 
meet the criteria for a zero-percent rating under Diagnostic 
Codes 5260 or 5261, or consistent with DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995) and 38 C.F.R. §§  4.45 and 
4.59, where there is probative evidence showing the veteran 
experiences painful motion attributable to his arthritis.  
See VAOPGCPREC 9-98.  

The veteran has no more than slight recurrent instability of 
the left and right knees; and traumatic arthritis of the left 
and right knees, substantiated by x-ray, which results in 
painful motion.  In view thereof, the Board finds that 
separate 10 percent evaluations under Diagnostic Code 5003 
and Diagnostic Code 5257 for both the veteran's left and 
right knees are warranted.  There is no evidence, however, 
suggesting that ratings higher than these are warranted.  As 
noted above, more than slight recurrent subluxation or 
lateral instability or more than a noncompensable level of 
limited motion simply is not shown, and, in the absence of 
evidence of ankylosis, dislocated cartilage, or malunion of 
the tibia and fibula, there is no other schedular basis upon 
which to grant greater benefits than those awarded herein.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5262.

Finally, when evaluating musculoskeletal disabilities, the VA 
may, in addition to applying schedular criteria, consider 
granting a higher schedular evaluation in cases in which 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).  As a result of 
this claim, these ratings already takes into account the 
additional functional loss due to pain on use or during 
flare-ups for both the left and right knees.  Based on the 
foregoing, an evaluation in excess of 10 percent since 
June 1995, has not been warranted under the provisions of DC 
5003-5010 for arthritis for either the right or left knees.  
However, a 10 percent evaluation and no more, for instability 
of the right knee is warranted since August 1996, pursuant to 
Fenderson v. Brown.  




ORDER

Entitlement to an evaluation in excess of 10 percent for 
postoperative partial tear of the left ACL with instability 
is denied.

Entitlement to a compensable evaluation for 10 percent for 
instability of the right knee from June 1996 to August 1996 
is denied.  

Entitlement to a separate 10 percent evaluation and no more 
for instability of the right knee (under DC 5257) since 
August 1996 is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for post 
operative partial tear of the left ACL with mild traumatic 
arthritis at any time since June 1995 is denied.  

Entitlement to an evaluation in excess of 10 percent for 
arthritis of the right knee at any time since June 1995 is 
denied.  





		
	G. JIVENS-McRAE
	Acting Member, Board of Veterans' Appeals



 

